       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 1 of 10




 1   THE HASSETT LAW FIRM, P.L.C.
     1221 East Osborn Road
 2   Suite 200
 3   Phoenix, Arizona 85014-5541
     (602) 264-7474
 4
 5   Myles P. Hassett, No. 012176
 6
     mph@hassettlawfirm.com
     Jamie A. Glasser, No. 029729
 7   jamie@hassettlawfirm.com
 8   Stefanie J. Anderson, No. 030080
     sja@hassettlawfirm.com
 9   Attorneys for Plaintiff
10   Partners Credit and Verification Solutions, LLC
11
                            UNITED STATES DISTRICT COURT
12
                                     DISTRICT OF ARIZONA
13
      Partners Credit and Verification Solutions,      NO.
14    LLC, f/k/a Old Republic Credit Services, a
15    California limited liability company,            COMPLAINT
16
                        Plaintiff,
17                                                     Breach of Contract; Unjust
      v.                                               Enrichment; Account Stated;
18
                                                       Fraudulent Transfer
19    Alliance Financial Resources, LLC, a
20
      defunct Arizona limited liability company,
      d/b/a Alliance Home Loans, an expired
21    tradename entity; Jamie Korus, n/k/a
22    Jamie Korus Pearce and Cody J. Pearce,
      Wife and Husband, on behalf of the marital
23    community,
24
                      Defendants.
25
26
27
28
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 2 of 10




 1          Plaintiff Partners Credit and Verification Solutions, LLC, f/k/a Old Republic
 2   Credit Services (“Partners Credit”) for its Complaint against Defendants, alleges as
 3
     follows:
 4
 5                           PARTIES, JURISDICTION, AND VENUE
 6
            1.     Plaintiff Partners Credit is a California limited liability company, with its
 7
 8
     principal place of business in Illinois.

 9          2.     Defendant Alliance Financial Resources, LLC (“Alliance”) is a defunct
10
     Arizona limited liability company having voluntarily terminated its corporate status with
11
12   the Arizona Corporation Commission by filing Articles of Termination on August 27,
13   2018. Prior to Alliance’s termination as a limited liability company, it was doing business
14
     in the State of Arizona.
15
16          3.     Alliance Financial Resources, LLC’s tradename, Alliance Home Loans,
17
     was terminated with the Arizona Secretary of State on July 24, 2018.
18
            4.     Jamie Korus Pearce and Cody J. Pearce are wife and husband and
19
20   residents of Maricopa County, Arizona. Cody J. Pearce is named in this Complaint for
21
     the purpose of ensuring jurisdiction over the Pearce marital community.
22
23          5.     This Court has subject matter jurisdiction over this action pursuant to 28

24   U.S.C. § 1332 because diversity exists between the parties and the matter in controversy
25
     exceeds $75,000, exclusive of interest and costs.
26
27          6.     Venue is proper because a substantial part of the events or omissions
28



                                                 2
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 3 of 10




 1   giving rise to the claim occurred in the State of Arizona.
 2                               GENERAL ALLEGATIONS
 3
            7.     Partners Credit is a consumer reporting agency that sells reports that
 4
 5   include information from one or more of the national credit information repositories.
 6
            8.     Partners Credit and Alliance first entered into a contractual service
 7
 8
     agreement on or about November 16, 2006 (the “Initial Agreement”). A true and

 9   correct copy of the Initial Agreement is attached as Exhibit A and incorporated by
10
     reference.
11
12          9.     Defendant Jamie Korus Pearce served as the President of Alliance and
13   personally guaranteed the Initial Agreement (the “Guaranty”).
14
            10.    Partners Credit and Alliance renewed their contractual service agreement
15
16   on or about June 14, 2012 (the “First Renewal”). A true and correct copy of the First
17
     Renewal is attached as Exhibit B and incorporated by reference.
18
            11.    Partners Credit and Alliance again renewed their contractual service
19
20   agreement on February 13, 2014 (the “Second Renewal”). A true and correct copy of
21
     the Second Renewal is attached as Exhibit C and incorporated by reference.
22
23          12.    Both the First Renewal and the Second Renewal contain provisions stating

24   the agreements will “be governed by and construed in accordance with the laws of the
25
     state of California, without reference to the principles of conflict of laws of such state.”
26
27   See Ex. B, Section 17; Ex. C, Section 17.
28



                                                  3
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 4 of 10




 1         13.    The Initial Agreement, the Guaranty, the First Renewal, and the Second
 2   Renewal shall be collectively referred to as the “Agreement.”
 3
           14.    Pursuant to the Agreement, Partners Credit agreed to provide Alliance
 4
 5   with reports containing identifying information, credit history, employment and public
 6
     record information on individuals, firms, or corporations. See Ex. B, Section 1; Ex. C,
 7
 8
     Section 1. Alliance agreed to pay Partners Credit for all reports it provided. See Ex. B,

 9   Section 10, Ex. C, Section 10.
10
           15.    Alliance’s obligations under the Agreement were guaranteed in full by
11
12   Defendant Korus Pearce. See Ex. A at Guaranty.
13         16.    Partners Credit provided monthly invoices to Alliance for amounts due
14
     under the Agreement.
15
16         17.    Alliance failed to pay the monthly invoices for March, April, May, and
17
     June 2018, resulting in an outstanding balance of $248,105.72.
18
           18.    On or about July 9, 2018, Partners Credit and Alliance entered into a
19
20   modified payment plan agreement in which Alliance agreed to pay Partners Credit
21
     $10,000 per week for the existing amount due and to resume paying monthly invoices
22
23   going forward.

24         19.    Alliance made several weekly payments via ACH wire transfer as part of
25
     the payment plan.
26
27         20.    On August 1, 2018, Alliance notified Partners Credit that it would be
28



                                                4
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 5 of 10




 1   unable to adhere to the payment plan and stopped ACH transfers on future weekly
 2   payments despite still owing $210,643.65 to Partners Credit.
 3
            21.    At all times, there existed a unity of interest in the ownership between
 4
 5   Alliance and Defendant Korus Pearce such that the individuality and separateness
 6
     between them ceased and Alliance is the alter ego of Korus Pearce in that, among other
 7
 8
     things (a) Korus Pearce controlled the business and affairs of Alliance and made all

 9   decisions pertaining to Alliance, (b) she held herself out as personally liable for the debts
10
     of Alliance, and (c) Alliance was so inadequately capitalized as to not be able to carry
11
12   out its intended business or to pay its debts and obligations. Accordingly, the
13   individuality of Alliance should be disregarded pursuant to the doctrine of piercing the
14
     corporate veil.
15
16                               FIRST CAUSE OF ACTION
                             (Breach of Contract – All Defendants)
17
            22.    Partners Credit incorporates by reference all prior allegations of this
18
19   Complaint as though fully set forth herein.
20
            23.    Partners Credit and Defendants entered into a valid contract for services
21
     on or about November 16, 2006 and renewed their contractual relationship on February
22
23   13, 2014, as evidenced by the Agreement.
24
            24.    Defendants breached the Agreement by refusing to pay Partners Credit
25
26   for services rendered under the Agreement.

27          25.    Partners Credit has made a demand upon Defendants for payment and
28



                                                   5
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 6 of 10




 1   Defendants have refused or neglected to pay.
 2          26.    Defendants are indebted to Partners Credit in the amount of $210,643.65,
 3
     plus accruing interest.
 4
 5          27.    Partners Credit has suffered damages as a direct and proximate result of
 6
     Defendants’ failure to pay the amounts due and owing under the Agreement and will
 7
 8
     continue to suffer damages in the future until the amounts are paid in full.

 9          28.    Pursuant to the Agreement, Partners Credit is entitled to recover from
10
     Defendants its reasonable attorneys’ fees and costs incurred to collect the amounts due
11
12   and owing under the Agreement. See Ex. B, Section 10; Ex. C, Section 10.
13          29.    Additionally, Partners Credit is entitled to recover reasonable attorneys’
14
     fees pursuant to Cal. Civ. Code § 1717 because this action arises out of contract.
15
16                               SECOND CAUSE OF ACTION
                               (Unjust Enrichment – All Defendants)
17
            30.    Partners Credit incorporates by reference all prior allegations of this
18
19   Complaint as though fully set forth herein.
20          31.    As a result of Defendants’ failure to pay Partners Credit for its services,
21
     Defendants have been unjustly enriched at the expense of Partners Credit in the amount
22
23   of $210,643.65, the reasonable value of services performed for Defendants by Partners
24
     Credit.
25
26
27
28



                                                   6
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 7 of 10




 1          32.     Defendants unjustly retained the benefit of non-payment at the expense
 2   of Partners Credit, and Partners Credit is entitled to be restored to the value and rights
 3
     it has unjustly lost.
 4
 5          33.     This action arises out of a contract, express or implied, and Partners Credit
 6
     is entitled to recover the reasonable attorneys’ fees incurred herein, pursuant to Cal.
 7
 8
     Civ. Code § 1717.

 9                               THIRD CAUSE OF ACTION
10                              (Account Stated-All Defendants)

11
            34.     Partners Credit incorporates by reference all prior allegations of this

12   Complaint as though fully set forth herein.
13
            35.     If this Court should find the Agreement between Partners Credit and
14
15   Defendants not enforceable for any reason, Partners Credit brings this claim for
16   account stated.
17
            36.     Defendants are indebted to Partners Credit in the amount of $210,643.65.
18
19          37.     This action arises out of a contract, express or implied, and Partners Credit
20
     is entitled to recover the reasonable attorneys’ fees incurred pursuant to Cal. Civ. Code
21
     § 1717.
22
23                         FOURTH CAUSE OF ACTION
24      (Fraudulent Transfer-Uniform Fraudulent Transfer Act – All Defendants)
            38.     Partners Credit incorporates by reference all prior allegations of this
25
26   Complaint as though fully set forth herein.
27
            39.     Defendants failed to pay monthly invoices for March, April, May, and
28



                                                   7
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 8 of 10




 1   June 2018 for services rendered by Partners Credit, resulting in an outstanding balance
 2   of $248,105.72.
 3
           40.    On or about July 9, 2018, Partners Credit and Defendants entered into a
 4
 5   modified payment plan agreement in which Defendants agreed to pay Partners Credit
 6
     $10,000 per week for the existing amounts due and would resume paying monthly
 7
 8
     invoices going forward.

 9         41.    Defendants made several weekly payments via ACH wire transfer as part
10
     of the payment plan.
11
12         42.    On August 1, 2018, Alliance notified Partners Credit that it would be
13   unable to adhere to the payment plan and stopped ACH transfers on future weekly
14
     payments.
15
16         43.    On August 27, 2018, Defendant Korus Pearce filed Articles of
17
     Termination for Alliance with the Arizona Corporation Commission, affirming that all
18
     of Alliance’s “known properties and assets have been applied and distributed.”
19
20         44.    Defendants made this distribution of Alliance’s assets after Partners
21
     Credit’s claim arose and with the intent to hinder, delay, or defraud Partners Credit.
22
23         45.    As a direct and proximate result of Defendants’ actions, Partners Credit

24   was injured and is presently owed $210,643.65 by Defendants.
25
26
27
28



                                                8
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 9 of 10




 1                   WHEREFORE, Partners Credit requests judgment against Alliance and
 2   the marital community consisting of Jamie Korus Pearce and Cody Pearce, jointly and
 3
     severally, as follows:
 4
 5          1.       For an award of general and compensatory damages in an amount to be
 6
     proven at trial, but not less than $210,643.65, with interest at the statutory rate, until
 7
 8
     paid in full;

 9          2.       In the event of default, for an award of $210,643.65, with interest at the
10
     statutory rate, until paid in full;
11
12          3.       For an award of all taxable costs incurred prior to and as a result of the
13   filing of this lawsuit;
14
            4.       In the event of default, for an award of all taxable costs incurred prior to
15
16   and as a result of the filing of this lawsuit;
17
            5.       For an award of pre-judgment interest on all amounts due and owing to
18
     Partners Credit from March 1, 2018 to the present;
19
20          6.       In the event of default, for an award of pre-judgment interest on all
21
     amounts due and owing to Partners Credit from March 1, 2018 to the present;
22
23          7.       For an award of Partners Credit’s attorneys’ fees, with interest at the

24   highest rate permitted by law from September 19, 2018, until paid;
25
26
27
28



                                                      9
       Case 2:18-cv-03207-JJT Document 1 Filed 10/08/18 Page 10 of 10




 1           8.      In the event of default, for an award of Partners Credit’s attorneys’ fees,
 2   in the amount of no less than $5,000.00, with interest at the highest rate permitted by
 3
     law from September 19, 2018, until paid;
 4
 5           9.      For all post-judgment costs and attorneys’ fees from the entry of
 6
     judgment, with accruing interest, until paid in full;
 7
 8
             10.     For such other and further relief as the Court may deem just and

 9   reasonable under the circumstances.
10
11           RESPECTFULLY SUBMITTED this 8th day of October, 2018.
12
13                                                        THE HASSETT LAW FIRM, P.L.C.
14
15                                                        By: _s/Myles P. Hassett_______________
                                                              MYLES P. HASSETT
16
                                                              JAMIE A. GLASSER
17                                                            STEFANIE J. ANDERSON
                                                               Attorneys for Plaintiff
18
                                                               Partners Credit and Verification Solutions,
19                                                             LLC
20   Original e-filed this 8th day of
     October, 2018, with:
21
22   Clerk of United States District Court
     Sandra Day O’Connor U.S. Courthouse
23   401 West Washington Street
24   Phoenix, Arizona 85003
25
26
27    s/ Jeanette A. Gurski____________________________
     30687/Complaint
28



                                                          10
